



Exhibit 10.42


FIRST AMENDMENT TO THE
P.F. CHANG'S CHINA BISTRO, INC.
AMENDED & RESTATED 2006 EQUITY INCENTIVE PLAN
THIS FIRST AMENDMENT (the “Amendment”) to the P.F. Chang's China Bistro, Inc.
Amended & Restated 2006 Equity Incentive Plan (the “Plan”) is effective as of
the date this Amendment is approved by the stockholders of P.F. Chang's China
Bistro, Inc. (the “Company”).
W I T N E S S E T H:
WHEREAS, the Plan was originally adopted by the Company's Board of Directors
(the “Board”) on March 8, 2006, and approved by the stockholders of the Company
on May 5, 2006, and was subsequently amended and restated by the Board on
February 1, 2011, and again approved by the stockholders of the Company on April
19 2011; and
WHEREAS, the Board now finds it desirable and in the best interest of the
Company to amend the Plan, subject to approval by the stockholders of the
Company, to (1) extend the term of the Plan for an additional ten years from the
effective date of this Amendment; and (2) increase the number of shares to be
reserved and authorized for issuance under the Plan by 1,760,000 shares to
3,510,000 shares.
NOW, THEREFORE, the Plan is hereby amended as follows:
1.Change in Term. Section 1.1 of the Plan is amended in its entirety as follows:


1.1     Establishment. The P.F. Chang's China Bistro, Inc. 2006 Equity Incentive
Plan (the “Plan”) was adopted by the Board on March 8, 2006, and approved by the
stockholders of the Company on May 5, 2006. The Plan was subsequently amended
and restated by the Board on February 1, 2011, and approved by the stockholders
of the Company on April 19, 2011. In 2012, the Board has further amended the
Plan subject to the approval of the stockholders of the Company (the date of
such approval, the “Effective Date”).
2.Increase in Shares Issuable. The first sentence of Section 4.1 of the Plan is
amended as follows:


Subject to adjustment as provided in Section 4.2, the maximum aggregate number
of shares of Stock that may be issued under the Plan shall be 3,510,000 and
shall consist of authorized but unissued or reacquired shares of Stock or any
combination thereof.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer.
P.F. CHANG'S CHINA BISTRO, INC.
By:
 
 
Its:
 
Title:






